DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/23/2020 have been considered by the examiner. 
Response to Arguments
3.	In the previous action, the examiner provided a double patenting rejection.  In view of the terminal disclaimer submitted on 9/18/2020 the double patenting rejection is now withdrawn.  
4.	In the previous action, claims 8 and 17 were rejected under 112.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejections. 
5.	Applicant’s arguments, filed 9/18/2020 have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schact.  
6.	In response to applicant’s remarks regarding a declaration in parent case 15/381,855 is not persuasive in view of claims in this application.  Both applications have different combinations of claims and limitations.  The examiner requests the applicant to provide the declaration in the current case for further consideration.  
7.	The argument that there is no expectation for success is not persuasive.  Since, Salonen teachings that acid composition in the membrane system to kill and remove microorganisms, it 
8.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since both Salonen and Schacht are directed to cleaning membrane filtration systems, wherein Schacht teaches a method for cleaning filtration membranes (para 0015-0016) using a cleaning composition comprising formic acid (para 0073-0074) in order to effectively clean the membrane, it would be obvious to modify Salonen by including a first product removal step before the membrane is contacted with the cleaning composition (para 0117-0118) to enhance the cleaning.
9.	The argument directed to Schact is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
10.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,continuous; non-continuous and sanitization of membrane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 17 recites the limitation "the peracid" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
14.	Due to their dependency from claim 17, claims 18-20 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claim 1-2, 4-5, 7-16 and 21 are rejected is rejected under 35 U.S.C. 103 as being unpatentable over Salonen et al. (EP 2609990 A1) and further in view of Schacht et al. (PG Pub U.S 2014/0274857).  
19.	Regarding claim 1, Salonen teaches method for removing microorganisms and mineral deposits on a membrane system comprising (para 0017-0018 and 0029): contacting the membrane with a peroxyformic acid composition comprising formic acid and hydrogen peroxide (para 0028), wherein the composition is membrane compatible and does not damage the membrane (para 0008, 0018, and 0034) as measured by a decrease in flux of the membrane (para 0027 and para 0031-0037); and removing microbial growth and dissolving mineral deposits on the membrane [para 0017-0021 and 0030; wherein desalination reads on removing microbial growth and dissolving mineral deposits on the membrane].
	But, Salonen fails to specifically teach contacting membrane surface and removal of deposits and growth from surface of membrane.  However, it is reasonably expected to one of ordinary skill in the art that the method of introducing the acid composition in the membrane system of Salonen would result in contacting the membrane surface and removal of deposits from the surface.  
	Although Salonen teaches cleaning of filtration membrane using peroxyformic acid composition, Salonen fails to teach a first product removal step before the membrane is contacted with the peroxyformic acid composition.  However, Schacht teaches a method for cleaning filtration membranes (para 0015-0016) using a cleaning composition comprising formic acid (para 0073-0074) wherein it is suggested to include a first product removal step before the 
20.	Regarding claim 2, the present combination of Salonen and Schact teaches wherein the membrane is a reverse osmosis membrane (para 0003).
21.	Regarding claim 4, Salonen and Schact teaches wherein the membrane is fouled water [desalination reads on removing fouling from saline water (para 0019-0029)]. 
22.	Regarding claim 5, Salonen and Schact teaches wherein the treatment with the peroxyformic acid composition does not decrease the lifespan of the membrane in comparison to a membrane treated with other oxidizer chemistries (para 0034).
23.	Regarding claim 7, although Salonen and Schact teaches cleaning of filtration membrane using peroxyformic acid composition, Salonen fails to teach one or more of a pre-rinse step of washing the membrane with water and/or an alkaline solution, or additional treatment cycles comprising an acidic treatment, an enzymatic treatment, an alkaline treatment and/or a neutral treatment either before or after the peroxyformic acid composition contacts the membrane.  However, Schacht further teaches a method for cleaning filtration membranes (para 0015-0016) using a cleaning composition comprising formic acid (para 0073-0074) wherein it is known to include a pre-rinse step with alkaline solution before the membrane is contacted with the cleaning composition (para 0118) in order to effectively clean the membrane.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Salonen to include a pre-rinse step with alkaline solution as taught by Schacht in order to effectively clean the membrane.  

25.	Regarding claim 9, Salonen fails to specifically teach wherein the membrane is contacted from 0.001% to about 0.1% active peroxyformic acid.  
26.	However, the amount/concentration/percentage of peroxyformic acid is a result effective variable.  The amount/concentration/percentage of peroxyformic acid affects the cleaning and flux of the membrane (para 0025 and 0032-0033). Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate amount/concentration/percentage of peroxyformic acid for the predictable result of effectively clean the membrane without damaging it.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the amount/concentration/percentage of peroxyformic acid such that it is from 0.001% to about 0.1% in order to effectively clean the membrane without damaging it. See MPEP 2144.05 II. 
27.	Regarding claim 10, Salonen fails to specifically teach wherein the membrane is contacted with from about 0.01% to about 0.05% active peroxyformic acid. 
28.	However, the amount/concentration/percentage of peroxyformic acid is a result effective variable.  The amount/concentration/percentage of peroxyformic acid affects the cleaning and flux of the membrane (para 0025 and 0032-0033). Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate amount/concentration/percentage of peroxyformic acid for the predictable result of effectively clean the membrane without damaging it.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the 
29.	Regarding claim 11, Salonen and Schact teaches wherein the membrane is contacted with peroxyformic acid for at least 15 seconds [para 0022-0023 and 0031-0032; for hours reads on at least 15 seconds]. 
30.	Regarding claim 12, Salonen and Schact teaches wherein the membrane is contacted with peroxyformic acid for at least 30 seconds [para 0022-0023 and 0031-0032; for hours reads on at least 30 seconds].
31.	Regarding claim 13, Salonen and Schact teaches wherein the membrane is contacted with peroxyformic acid for at least 60 seconds [para 0022-0023 and 0031-0032; for hours reads on at least 60 seconds].
32.	Regarding claim 14, Salonen and Schact teaches wherein the membrane is contacted with peroxyformic acid for at least 15 minutes [para 0022-0023 and 0031-0032; for hours reads on at least 15 minutes].
33.	Regarding claim 15, Salonen and Schact teaches wherein the membrane is contacted with the peroxyformic acid composition at ambient temperature [para 0026, 0031, and 0036; the temperature being used reads on ambient temperature for that environment].
34.	Regarding claim 16, Salonen and Schact teaches wherein the membrane is contacted with the peroxyformic acid composition at a temperature from 10 to 40 degrees C [para 0026; reads on in range from about 2°C to about 60°C]. 
35.	Regarding claim 21, Salonen and Schact fails to teach wherein the peroxyformic acid composition comprises a stabilizing agent, wetting agent and/or surfactant.  However, Schacht teaches a method for cleaning filtration membranes using a composition which can also comprise formic acid (para 0074) wherein it is known for the composition to include a surfactant (para 0046) in order to improve the removal of soils, to improve the permeation properties, to provide good rinsing characteristics, to provide low forming characteristics, and to provide . 


36.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Salonen et al. (EP 2609990 A1) and Schacht et al. (PG Pub U.S 2014/0274857) and further in view of Kakigami et al. (PG Pub U.S 2012/0228221). 
37.	Regarding claim 3, although Salonen and Schact teaches that the membrane being cleaned is a filtration membrane for saline water (para 0019) such as seawater (para 0031-0032), it fails to specifically teach wherein the membrane comprises cellulose, cellulose acetate, nitrocellulose, polysulfone, polyethersulfone, fully aromatic polyamide, polyvinylidene fluoride, polytetrafluoroethylene, polyacrylnitrile, polypropylene, carbon, alpha-aluminum oxide, zirconium oxide, ceramic and/or stainless steel.  However, Kakigami teaches cleaning of filtration membrane for saline water such as seawater (para 0023) wherein it is known for the membrane to comprise cellulose (para 0028) in order to achieve a reasonable expectation of success of cleaning the membrane.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the membrane with the cellulose of Kakigami for the membrane of Salonen and Schact to perform the method steps of Salonen to the membrane comprising cellulose of Kakigamin in order to achieve a reasonable expectation of success of cleaning the membrane. 



38.	Claims 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Salonen et al. (EP 2609990 A1) and Schacht et al. (PG Pub U.S 2014/0274857) and in further view of Hogt et al. (PG Pub U.S 2007/0056904).
39.	Regarding claim 17, although Salonen and Schact teaches that the peroxyformic acid is formed by contacting formic acid with hydrogen peroxide, wherein before contacting the ratio between the concentration of formic acid and concentration of hydrogen peroxide is about 2 [para 0032; mixing a solution with 75% formic acid with another solution with 50% hydrogen peroxide reads concentration before contacting being about 2 as 75% formic acid to 50% hydrogen peroxide is about 2].  
40.	Salonen and Schact fails to teach wherein the peroxyformic acid composition is generated in situ by contacting formic acid with hydrogen peroxide, and that the ratio between the concentration of said peracid (w/w) and the concentration of hydrogen peroxide (w/w) in said formed resulting aqueous composition reaches about 2 or higher within about 1 hour of said contacting. 
However, Hogt teaches a method for cleaning filtration membranes using a mixture of hydrogen peroxide and a peracid such as formic acid (para 0013-0016) wherein it can be generated in situ by contacting peracid such as formic acid with hydrogen peroxide (para 0025) wherein the ratio of the two components in the formula reaches above 2 [para 0046; wherein the peracid (peracetic acid which can be formic acid (para 0016)) is 33.6% while the hydrogen peroxide is 4.8% reads on ratio being above 2] in order to increase oxidative activity for contaminant removal and to enhance cleaning (para 0014).  Since Salonen also teaches oxidizing activity on the membrane (para 0010 and 0018 of Salonen), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for mixture of hydrogen peroxide and formic acid of Salonen to be formed in-situ and wherein the mixture becoming a resulting aqueous composition wherein the ratio between formic acid 
41.	Regarding the limitation “the resulting aqueous composition reaching the formic acid to hydrogen peroxide ratio of 2 to 1 within 1 hour of said contacting”, the process steps taught by the present combination of Salonen and Hogt are similar to those instantly claimed.  Therefore, it is reasonably expected by one of ordinary skill in the art that the end result is the same as the claimed limitation.
42.	With respect to the recitation "optionally wherein before the contacting, the formic acid is provided in a composition that comprises formic acid or a substance that generates formic acid upon contact with an aqueous composition, and the hydrogen peroxide is provided in a composition that comprises hydrogen peroxide or a substance that generates hydrogen peroxide upon contact with an aqueous composition,” these are not positively recited; therefore, they carry no patentable weight.
43.	Regarding claim 18, the present combination of Salonen and Schact and Hogt teaches wherein the formic acid is provided in a first aqueous composition and is contacted with a second aqueous solution of the hydrogen peroxide (para 0032 of Salonen).
44.	Regarding the limitation “wherein at least about 1% peroxyformic acid is formed in the aqueous composition within about 5 minutes of the contacting”, the process steps taught by the present combination of Salonen and Hogt are similar to those instantly claimed.  Therefore, it is reasonably expected by one of ordinary skill in the art that the end result is the same as the claimed limitation.
45.	Regarding claim 20, the present combination of Salonen and Schact and Hogt teaches wherein the contacting of the formic acid and hydrogen peroxide is conducted in the presence of a strong acid catalyst (para 0028 of Salonen).
46.	Regarding claim 22, Salonen and Schact teaches generating peroxyformic acid by adding formic acid and hydrogen peroxide, but fails to specifically teach reducing the 
47.	Regarding claim 23, Salonen teaches a method for removing microbial growth and mineral deposits on a membrane system (para 0017-0018 and 0029) comprising: contacting the membrane with at least about 0.01% actives of peroxyformic acid composition (para 0027-0034); and removing microorganisms mineral deposits on the membrane (para 0017-0021 and 0030).
48.	Although Salonen teaches cleaning of filtration membrane using peroxyformic acid composition, Salonen fails to teach a first product removal step before the membrane is contacted with the peroxyformic acid composition.  However, Schacht teaches a method for cleaning filtration membranes (para 0015-0016) using a cleaning composition comprising formic acid (para 0073-0074) wherein it is known to include a first product removal step before the membrane is contacted with the cleaning composition (para 0117-0118) in order to effectively clean the membrane.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Salonen to include a first product removal step, if such product is present on the membrane before the membrane is contacted with the cleaning composition as taught by Schacht in order to effectively clean the membrane.  
49.	Salonen fails to teach wherein the peroxyformic acid composition is generated in situ. 
.  

Conclusion                                                                                                                             
50.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714